TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00118-CV



                              Chad Kenneth Bagwell, Appellant

                                                  v.

                               Deborah Hang Nguyen, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-FM-07-004545, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an agreed motion to dismiss his appeal. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



                                            ___________________________________________

                                            David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: July 18, 2008